Case: 2:20-mc-00036-ALM-EPD Doc #: 13 Filed: 10/15/20 Page: 1 of 1 PAGEID #: 816




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE: APPLICATION OF THE,
REPUBLIC OF TURKEY FOR AN
ORDER UNDER 28 U.S.C. § 1782 TO                    Civil Action 2:20-mc-36
CONDUCT DISCOVERY FOR USE IN                       Chief Judge Algenon L. Marbley
FOREIGN PROCEEDINGS,                               Chief Magistrate Judge Elizabeth A. Deavers



                                              ORDER

       This matter is before the Court on Petitioner’s Motion to Modify the Scheduling Order.

(ECF No. 12.) Petitioner requests that, as the party with the burden of persuasion, it be

permitted to initiate the briefing cycle by filing a supplemental brief in support of its application.

Petitioner explains that this procedure is underway in a nearly identical case pending in the

Northern District of Illinois and cites the need for consistency between the two matters as a basis

for its request. The Court finds that Petitioner has set forth good cause for the proposed

modification. Further, the Court notes that such a modification will not prejudice Respondents

because it will allow for clarification of Petitioner’s position and will result in additional time for

submission of their own brief. Accordingly, the motion (ECF No. 12) is GRANTED. The

Court’s previous order is MODIFIED as follows: Petitioner’s brief is due October 29, 2020.

The Response and Reply are due according to Rule. Should Respondents conclude that a Sur-

Reply is necessary, they may seek leave to file at the appropriate time.

       IT IS SO ORDERED.



Date: October 15, 2020                           /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
